Campbell, J.,
delivered the opinion of the Court.
A right of action accrued to Hebron as soon as he discharged the incumbrance on the land, and he was not bound to wait until his purchase at the sale was confirmed, as would have been the case if his claim was based on an investiture in himself of the title of the land by his purchase. His claim is for 'reimbursement of money expended to discharge an incumbrance fastened on the land by the decree; and as soon as the decree was paid his right of action accrued. The form of the *553transaction was a purchase of the land; but the substantial thing was the discharge of a claim. Confirmation by the court of the sale was not material. No one could have objected to it, ■&s no one was interested in it. The creditors were paid and satisfied. Hebron was purchaser, and the Yergers had sold and warranted the land to Hebron; so that, whether it brought little or much, or was fairly or unfairly sold, did not concern them. The real parties were those, entitled by the decree to the money .and Hebron; and neither could complain of the sale or had any •interest in it after the money was paid and received.
Therefore, confirmation of the sale was not necesaary, as no rights depended on it.
The defence of the statute of limitations was rightly sus. Gained.

Affirmed.